Citation Nr: 0514291	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-311 32	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

Entitlement to a disability rating in excess of 30 percent 
for coronary artery disease.

Entitlement to a disability rating in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from March 1972 to March 
1975.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision of the RO that denied 
disability ratings in excess of 30 percent for coronary 
artery disease and in excess of 10 percent for hypertension.  
The veteran filed a notice of disagreement (NOD) in April 
2003, and the RO issued a statement of the case (SOC) in 
September 2003.  The veteran filed a substantive appeal in 
October 2003.  In April 2004, the veteran withdrew her prior 
request for an RO hearing, in writing.  In June 2004, July 
2004, and January 2005, the RO issued supplemental SOCs 
(SSOCs), reflecting the continued denial of the claims for 
increased disability ratings.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  The veteran's coronary artery disease has not involved 
more than one episode of acute congestive heart failure in 
the past year; workload of greater than 3 METs (metabolic 
equivalents) but not greater than 5 METs (the veteran had a 
workload of between 9 and 10 METs); or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
(left ventricular ejection fraction was greater than 60 
percent).

3.  The veteran's hypertension is not manifested by diastolic 
blood pressure of predominantly 110 or more, or by systolic 
pressure predominantly 200 or more.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for coronary artery disease are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 
(2004).

2.  The criteria for a disability rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

Through the September 2003 SOC, and the June 2004, July 2004, 
and January 2005 SSOCs, as well as the August 2002 and March 
2003 letters, the veteran and her representative have been 
notified of the laws and regulations governing the claims, 
the evidence that has been considered in connection with this 
appeal, and the bases for the denial of the claims.  The RO 
notified the veteran of the applicable rating criteria, and 
of the need for evidence of current medical treatment (of a 
worsening of her service-connected disabilities).  After 
each, the veteran and her representative were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's August 2002 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
her that VA would make reasonable efforts to help her get 
evidence necessary to support her claims, particularly, 
medical records, if she gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  In that letter, the RO requested that 
the veteran provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which she was treated, and notified her that VA 
would request such records on her behalf if she signed a 
release authorizing it to request them.  The RO's letter also 
invited the veteran to send in all evidence to support her 
claims.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s). As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that the lack of pre-adjudication notice in these matters has 
not, in any way, prejudiced the veteran.

As indicated above, the RO issued the September 2003 SOC 
explaining what was needed to substantiate the claims within 
six months of the April 2003 rating decision on appeal, and 
the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letter of August 2002; the 
veteran has not informed the RO of the existence of any 
evidence that had not already been obtained in response to 
that letter, or at any other point during the pendency of 
this appeal.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's hospital and outpatient treatment records, 
and has arranged for the veteran to undergo VA examinations 
in connection with the claims on appeal, the reports of which 
are of record.  The veteran also has been given opportunities 
to submit and/or identify evidence to support her claims.  In 
her response to the March 2003 letter, the veteran indicated 
that she had no additional medical evidence to submit.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on each of the claims on appeal.

II.  Background

Service connection had been established for mild hypertension 
with congenital heart murmur, effective August 13, 1987.  The 
RO assigned an initial 10 percent disability rating.

Private hospital records revealed that the veteran underwent 
left heart catheterization with selective coronary 
arteriography and left ventriculography in January 2000.

The report of the February 2000 VA examination reflected a 
history of hypertension and coronary artery disease.  Blood 
pressure readings were 117/75, 120/80, and 120/82.  An 
echocardiogram revealed a left ventricular ejection fraction 
greater than 60 percent.  The VA examiner also noted 
concentric ventricular hypertrophy with preserved systolic 
function, as well as an E to A reversal that was suggestive 
of diastolic dysfunction.

In March 2000, the RO granted a 30 percent rating for the 
service-connected disability, then recharacterized as 
coronary artery disease with hypertension, effective 
December 23, 1999.

On July 25, 2002, the veteran filed a claim for an increased 
disability evaluation.

VA treatment records, dated in July 2002, reflect that the 
veteran again underwent left heart catheterization in June 
2002, revealing approximately a 90 to 95 percent stenosis of 
the right coronary artery and recanalization of distal 
vessel.  Intervention included the placement of three stents 
in the right coronary artery.

During a September 2002 VA examination, the veteran reported 
occasional atypical chest pain, which made her anxious and 
worried about having a heart attack.  The veteran also 
reported occasional palpitations and dyspnea on exertion.  
Blood pressure reading was 145/85.  Diagnostic tests from the 
June 2002 heart catheterization revealed normal left 
ventricle function with isolated coronary artery disease 
within the right coronary artery.  Myocardial perfusion scan 
in September 2002, although abnormal, revealed no 
electrocardiogram changes consistent with ischemia or 
infarction; images showed apical reversibility thought likely 
to be an artifact.  An echocardiogram performed in August 
2002 revealed an ejection fraction of 65 percent, without 
mention of regional wall abnormality.  All chambers were 
normal, except that the veteran did have some left 
ventricular wall thickness that was concentric.  Her A 
velocity was greater than E velocity.

The VA examiner diagnosed the veteran with coronary artery 
disease limited to the right coronary artery, status-post 
placement of three stents for improvement of symptoms; and 
persistent atypical chest pain with anxiety and palpitations.  
The VA examiner added that the veteran did not seem to have 
had a myocardial infarction in the past.  The VA examiner 
also noted that the veteran had good left ventricular 
function, but had some degree of hypertensive heart disease 
with diastolic dysfunction of the heart; and that the 
veteran's coronary artery disease was separate from her 
hypertensive heart disease.  The coronary artery disease was 
related to three factors-namely, high cholesterol, smoking, 
and hypertension; the hypertensive heart disease was related 
to her hypertension.     

Private hospital records show that the veteran was admitted 
in March 2003 for percutaneous coronary intervention.

In April 2003, the RO assigned a separate 10 percent 
disability evaluation for hypertension, effective July 25, 
2001; and continued the currently assigned 30 percent 
disability rating for coronary artery disease.

Private hospital records show that the veteran presented to 
the emergency room in November 2003 with complaints of 
dizziness, nausea, and left ear fullness.  Her blood pressure 
reading initially was 146/102.  Approximately four hours 
following treatment, her blood pressure improved to 129/96.

In an April 2004 medical statement, Robert Parris, M.D., 
Fellow of the American College of Cardiology, indicated that 
the veteran's chest discomfort had continued and resulted in 
her severely curtailing activities.  The veteran was no 
longer capable of walking long distances or performing 
strenuous tasks, and moderate activities also became a 
problem.  Her required medications also interfered with daily 
activities.  Dr. Parris indicated that the veteran's disease 
appeared to have progressed, and that she required invasive 
evaluation in the near future.  

The veteran underwent a VA examination in May 2004.  The 
examiner noted that a recent echocardiogram revealed 
ventricular hypertrophy and diastolic dysfunction.  A May 
2004 report of a recent exercise treadmill test, presented by 
the veteran, revealed a maximal workload METS of 9 to 10, and 
indicated that this was 81 percent of predicted METS 
achieved.  Blood pressure readings were 130/80, 132/84, and 
130/82.  The VA examiner diagnosed coronary artery disease 
with history of coronary artery stenting, and indicated that 
the veteran's coronary artery disease was stable.  The 
veteran was able to exercise on a daily basis, and rarely 
required sublingual nitroglycerin.  The VA examiner also 
diagnosed hypertension, well controlled, and opined that the 
veteran's hypertension contributed to the left ventricular 
hypertrophy.

Private hospital records show that the veteran was admitted 
in July 2004 and underwent left cardiac catheterization, left 
ventriculography, and selective coronary cineangiography.  
The veteran was found to have new 80 percent proximal right 
coronary artery stenosis, and another stent was placed in the 
right artery.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Coronary Artery Disease

The veteran's coronary artery disease has been assigned a 30 
percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7005, 
pursuant to which arteriosclerotic heart disease is 
evaluated.  

Under Diagnostic Code 7005, a 30 percent rating requires a 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
rating requires more than one episode of acute congestive 
heart failure in the past year, or; workload greater than 3 
METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating requires chronic CHF, or; workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  

A note to the regulation indicates that one MET is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 millimeters per kilogram of body weight per 
minute.  When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used 
to rate the veteran.  38 C.F.R. § 4.104.

After a careful review of the medical evidence in light of 
the pertinent criteria, the Board finds that no more than the 
currently assigned 30 percent disability rating is warranted 
for the veteran's coronary artery disease

While the veteran has undergone, on more than one occasion, a 
left heart catheterization and placement of stents in the 
right coronary artery-the last time, most recently, in July 
2004-the evidence does not reflect any episodes of 
congestive heart failure, and the veteran has not reported 
experiencing any instances of congestive heart failure.  
Moreover, the May 2004 report revealed a maximal workload 
METS of between 9 and 10, and indicated that the veteran 
participated in daily exercise.  Although the veteran can no 
longer perform certain moderate or strenuous activities, 
there is no evidence of left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent to warrant an increased 
rating.  An echocardiogram in February 2000 noted a left 
ventricular ejection fraction greater than 60 percent, and of 
65 percent in September 2002; a normal left ventricular 
function was reported thereafter.  While there is evidence of 
left ventricular hypertrophy, this finding supports no more 
than a 30 percent rating under Diagnostic Code 7005.  

As the criteria for the next higher, 60 percent rating are 
not met, it follows that the criteria for the maximum 100 
evaluation likewise are not met.  



B.  Hypertension

The veteran's hypertension is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
pertaining to hypertensive vascular disease.

Under Diagnostic Code 7101, a 10 percent rating is assigned 
for essential hypertension when diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; as a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is assigned for diastolic pressure that 
is predominantly 110 or more, or; systolic pressure that is 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure that is predominantly 120 or more.  A 
60 percent rating is assigned where diastolic pressure is 
predominantly 130 or more.  A note to this diagnostic code 
states that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.

The term "hypertension" means that the diastolic blood 
pressure is predominantly 90 millimeters or greater.  
"Isolated systolic hypertension" means that the systolic 
blood pressure is predominantly 160 millimeters or greater 
with a diastolic blood pressure of less than 90 millimeters.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

As indicated above, symptoms attributable to the veteran's 
coronary artery disease manifested by left ventricular 
hypertrophy have been evaluated separately and may not be 
considered in the evaluation of hypertension.  38 C.F.R. 
§ 4.14.

Considering the competent evidence in light of the criteria 
noted above, the Board finds that the criteria for a 
disability rating in excess of 10 percent for hypertension 
are not met.  

  On examination in September 2002, the veteran's blood 
pressure was measured as 145/85, and as 130/80 on examination 
in May 2004.  Only on one occasion pertinent to this appeal, 
in November 2003, has the diastolic blood pressure reading 
been elevated above 100, and within approximately four hours 
following treatment, it fell below 100.  All remaining tests 
revealed diastolic pressure that was 100 or below.  Hence, 
the the Board finds no evidence of diastolic pressure 110 or 
more, or of systolic pressure 200 or more to warrant any 
increased evaluation.  While the Board notes that the veteran 
did not undergo repeated measurements of her blood pressure 
on separate days as required by the rating criteria to 
confirm an initial diagnosis, the overall evidence reflects 
that the veteran's longstanding hypertension has been well 
controlled by medication, as described by the May 2004 VA 
examiner; this is consistent with th4e  the currently 
assigned 10 percent disability rating.

As the medical evidence does not support the assignment of 
the next higher 20 percent rating, it follows that the 
criteria for an even higher rating--40 the maximum rating of 
60 percent-likewise are not met.  

C.  Conclusion

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that either of the 
veteran's service-connected disabilities under consideration 
has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(cited to in the September 2003 SOC).

As regards the claim for an increased rating for 
hypertension, the Board points out that the rating criteria 
for this disability involves application of a numerical 
formula premised upon clinical testing results (specifically, 
blood pressure testing), and thus, it does not appear that 
consideration of any other factors besides the pertinent test 
results would be appropriate.  



Even if such consideration was appropriate for hypertension, 
neither that disability, nor the veteran's coronary artery 
disease manifested by left ventricular hypertrophy has 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Specifically as regards the claim for an 
increased rating for coronary artery disease, the Board 
points out that, while the April 2004 medical statement by 
Dr. Parris indicates that the veteran's coronary artery 
disease interfered with her daily activities and that her 
required medications made her sleepy, there is no indication 
that the disability and its treatment interfere with 
activities beyond that contemplated by the currently assigned 
30 percent disability rating.

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
 
For all the foregoing reasons, the Board must conclude that 
each of the claims for increase on appeal must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against each claim 
for higher rating, that doctrine is not for application in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A disability rating in excess of 30 percent for coronary 
artery disease is denied.

A disability rating in excess of 10 percent for hypertension 
is denied.



	                        
____________________________________________
	JACQUELINE E.MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


